Citation Nr: 0523180	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He served in the Republic of Vietnam form May 7, 1970 
to March 6, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied the claim for 
service connection for PTSD.


FINDING OF FACT

The veteran has PTSD that is as likely as not attributable to 
his active service in the Republic of Vietnam. 


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.124a (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as the result of 
traumatic experiences he endured while assigned to a military 
intelligence unit during active duty in the Republic of 
Vietnam.  He maintains that his experiences included seeing 
dead American and enemy soldiers, and being subjected to 
rocket and mortar attacks.

The provisions of 38 C.F.R. § 3.304(f) (2004) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Service medical records are devoid of any subjective 
complaints or clinical findings referable to PTSD.  These 
records, along with the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, and service personnel records 
reflect that the veteran served in the Republic of Vietnam 
from May 7, 1970 to March 6, 1971, that his military 
occupational specialty was in military intelligence, and that 
he was assigned to 572nd MI Det.  He was awarded the national 
Defense Service Medal and the Vietnam Service and Campaign 
Medals. 

Post-service VA and private treatment and examination 
reports, dated from December 1978 to February 2002, are of 
record.  When seen in the VA outpatient clinic in February 
2002, the veteran gave a history of having conducted search 
and destroy missions during service and that he suffered from 
nightmares, flashbacks and a startle reaction.  The examiner 
entered a diagnosis of PTSD.  

In May 2004, the veteran's representative submitted to the RO 
daily staff journals from the veteran's unit, Co. E, 2nd 
Battalion (Prov), 525th M.I. Group, Adv Team 21 Red, Pleiku, 
Vietnam, which were received by the veteran from the National 
Archives and Records Administration (NARA) in College Park, 
Maryland.  A review of these reports reveals that the 
veteran's unit was involved in combat and was subject to 
mortar and rocket attacks and small arms fire.  These reports 
also indicate that the veteran's unit sustained causalities, 
conducted mine sweeping of roads and witnessed the death of 
American and enemy soldiers.  

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  The Board notes 
that the veteran first filed a claim of entitlement to 
service connection for PTSD, originally claimed as "post 
traumatic stress syndrome" in April 1982.  The Board 
observes that, at every opportunity since that time, the 
veteran has consistently reported, with only minor variation, 
the same stressors that he now claims underlie his PTSD.  In 
support of his contentions, and as noted above, daily staff 
journals of the veteran's unit in Vietnam, submitted by NARA, 
confirm his claim that his military intelligence unit was 
involved in combat during a tour of duty in Vietnam.  As 
such, in its role as fact finder, the Board finds the veteran 
to be a credible historian, especially in light of the daily 
staff journals of the veteran's unit in Vietnam, submitted by 
NARA.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA had 
defined "corroboration" too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the claimant's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimant's 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  In addition, the 
record also contains an assessment linking the veteran's 
condition with his reported inservice stressors.  In this 
regard, the Board observes that a February 2002 VA outpatient 
treatment record reflects that the veteran was diagnosed as 
having PTSD after he reported stressors related to his 
military intelligence duties in Vietnam.  

Thus, the evidence of record shows that a VA health care 
provider has diagnosed the veteran as having PTSD due to 
stressors that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that these reported inservice stressors 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


